DETAILED ACTION
Applicant’s filing application dated July 17, 2020.
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Mr. Nicholas M. Lagerwall (Reg. No. 63,272) on 04/18/2022 to place the claims in the condition for allowance.
In the claims filed on 07/17/2020, further amend as below:
Claim 1. (Currently Amended) A computing device comprising: 
a memory; and a processor operatively coupled to the memory and configured to: 
access a first event code and a plurality of first entry codes; 
derive a plurality of first translated event codes based on the first event code; 
determine that the plurality of first translated event codes were successfully derived; and 
in response to the determination that the plurality of first translated event codes were successfully derived, store in a first journal entry of a database the first event code, the plurality of first translated event codes, the plurality of first entry codes, and an indication that the plurality of first translated event codes were successfully derived, wherein to store the first journal entry the processor is further configured to: 
determine that the first event code corresponds to an independent event; and 
store the first journal entry within the database such that the first journal entry is configured to be read from the database before a dependent event associated with the first event code; 
derive a plurality of first translated entry codes for each of the plurality of first entry codes, wherein deriving the plurality of first translated entry codes comprises cross- referencing each of the plurality of first entry codes in a look-up table, and wherein the look- up table indicates a relationship between each of the plurality of first entry codes and a respective translated entry code.

Claim 2. (Cancelled)

Claim 3. (Currently Amended) The computing device of claim [[2]] 1, the processor further configured to: determine that one of the plurality of first entry codes was not successfully derived; and in response to the determination that the one of the plurality of first entry codes was not successfully derived, store in the first journal entry of the database an indication that the plurality of first translated entry codes were not successfully derived.

Claim 11. (Currently Amended) A non-transitory computer-readable medium having computer-readable instructions stored thereon that, upon execution by a processor, cause a device to perform operations, wherein the instructions comprise: 
instructions to access, from a first database, a first event code, a plurality of first entry codes, and first information associated with each of the plurality of first entry codes, wherein the first database, the first event code, the plurality of first entry codes, and the first information are associated with a first event; 
instructions to derive a plurality of first translated event codes based on the first event code; 
instructions to determine that the plurality of first translated event codes were successfully derived; 
instructions to determine that the first event code corresponds to an independent event; 
instructions to store in a first journal entry of a second database the first event code, the plurality of first translated event codes, the plurality of first entry codes, and an indication that the plurality of first translated event codes were successfully derived; 
wherein the instructions to store the first journal entry further comprise instructions to position the first journal entry within the second database such that the first journal entry is configured to be read from the second database before a dependent event associated with the first event; and 
wherein the instructions to derive the plurality of first translated event codes comprise instructions to identify the first event code in a look-up table, and wherein the look-up table indicates a relationship between the first event code and respective translated event codes.

Claim 12. (Cancelled)

Claim 18. (Currently Amended) A computer-implemented method comprising: 
receiving a first event code, a plurality of first entry codes, and first information associated with each of the plurality of first entry codes, wherein the first event code, the plurality of first entry codes, and the first information are associated with a first event; 
determining a plurality of first translated event codes based on the first event code, wherein each of the plurality of first translated event codes correspond to a readable code for the first event by pre-defined respective computing systems; 
determining that the first event code corresponds to an independent event; and 
storing in a first journal entry in a database the first event code, the plurality of first translated event codes, the plurality of first entry codes, and an indication that the first journal entry corresponds to the independent event; 
derive a plurality of first translated entry codes for each of the plurality of first entry codes, wherein deriving the plurality of first translated entry codes comprises cross- referencing each of the plurality of first entry codes in a look-up table, and wherein the look- up table indicates a relationship between each of the plurality of first entry codes and a respective translated entry code; and 
wherein storing the first journal entry comprises positioning the first journal entry within the database such that the first journal entry is configured to be read from the database before a dependent event corresponding to the first event.






Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “in response to the determination that the plurality of first translated event codes were successfully derived, store in a first journal entry of a database the first event code, the plurality of first translated event codes, the plurality of first entry codes, and an indication that the plurality of first translated event codes were successfully derived; derive a plurality of first translated entry codes for each of the plurality of first entry codes, wherein deriving the plurality of first translated entry codes comprises cross- referencing each of the plurality of first entry codes in a look-up table, and wherein the look- up table indicates a relationship between each of the plurality of first entry codes and a respective translated entry code” as recited in independent claim 1 and similar to claims 11 and 18. Claims 3-10, 13-17 and 19-20 are considered allowable by virtue of their dependence on allowable independent claims 1, 11, and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191